Case 2:20-mj-00714-VCF Document 8 Filed 08/18/20 Page 1of1

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail

 

UNITED STATES DISTRICT COURT

 

for the
District of Nevada
United States of America )
Vv. ) Case No. 2:20-mj-00714-VCF
TIANNA LEWIS Charging District: Southern District of Indiana
Defendant ) Charging District’s Case No. 3:20-cr-169-RLY

ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

 

 

 

Place: United States District Court Courtroom No.: 301
101 Northwest Martin Luther King Blvd.
Evansville. IN 47708 Date and Time: 9/11/2020 at 11:00 am

 

 

The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.

 

Date: August 18, 2020

 

 

Judge's signature

CAM FERENBACH, United States Magistrate Judge

 

Printed name and title
